DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1-6, Claim 1 recites “…whereby allowing said torch to be adjustably positioned about any of the X, Y and Z axes so as to position the flame directing nozzle of said tool as desired…” in the tenth to eleventh line of the claim. The flame directing nozzle is part of the torch, not part of the tool which releasably holds said torch, thus causing the claim to be indefinite. In the interest of advancing prosecution the Examiner interprets the portion of the claim in question as if amended to recite: “…whereby allowing said torch to be adjustably positioned about any of the X, Y and Z axes so as to position the flame directing nozzle of said torch
Furthermore, Claim 3 recites the limitation "the first and second manually operable mechanisms".  There is insufficient antecedent basis for this limitation in the claim. In the interest of advancing prosecution the Examiner interprets Claim 3 as if depending from Claim 2 in order to cure the lack of antecedent basis.
Furthermore, Claim 6 recites the limitation "said apparatus".  There is insufficient antecedent basis for this limitation in the claim. In the interest of advancing prosecution the Examiner interprets Claim 6 as if depending from Claim 5 in order to cure the lack of antecedent basis.
Claim 6 also recites “a suction cup attached to a lower surface of the second base portion” however Claim 1, from which Claim 6 depends (notwithstanding the 112 rejection of Claim 6 immediately above which interprets Claim 6 as dependent on Claim 5), recites “a base including a first portion and a second portion arranged in a cooperative stacked relationship relative to each other and defining a spherical socket therebetween, and with said second portion of said base defining an open top”; thus the lower surface of the second base portion faces the upper portion of said first base portion which would prevent said suction cup from securing said base to a surface thus causing the claim to be indefinite. In the interest of advancing prosecution the Examiner interprets Claim 6 as if amended to recite: “wherein said apparatus for securing said base to the surface includes a suction cup attached to a lower surface of the first base portion.”
Claim 10 recites: “…and in an adjusted d position relative to said base member and for applying a reduced clamping force to the outer spherical surface of said receptacle when in an unlocked condition.” It is unclear what comprises “an adjusted d position” causing the claim to 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-3, 7, 10-11, 15-16 and 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Fleit (US 2,748,952) in view of Smootz (US 3,144,232) and Madsen (US 2007/0152116 A1) and Hilstad (US 1,697,117).
Regarding Claim 1, Fleit discloses a tool for releasably holding a container/bottle (19) comprising: a positioning receptacle (14) adapted to be seated and rotatable about X, Y and Z axes within a spherical socket (13) defined by a base (10), with said receptacle having a spherical outer surface and a cylindrical blind cavity (15) which opens to the spherical outer surface of said receptacle so as to receive, snugly and releasably hold a lengthwise portion of the container/bottle (19) therewithin whereby allowing said container/bottle (19) to be adjustably positioned about any of the X, Y and Z axes so as to position a distal end (21) of said container/bottle (19) as desired.

    PNG
    media_image1.png
    411
    510
    media_image1.png
    Greyscale

Fleit does not disclose wherein said container/bottle comprises a torch; said cylindrical blind cavity receiving a fuel containing cylinder so as to position a flame directing nozzle of said torch as desired; a base including a first portion and a second portion arranged in a cooperative stacked relationship relative to each other and defining a spherical socket therebetween, and with said second portion of said base defining an open top; and a manually operable, spring biased assembly mounted in operable combination with the first and second portions of said base and operable in either a locked condition or an unlocked condition, with said spring biased assembly being adapted to apply a first clamping force to the outer spherical surface of said receptacle when arranged in a locked condition whereby releasably maintaining said receptacle in a selected and adjusted position relative to said base and for applying a 
Smootz discloses a tool (see Figs. 1-3) comprising a cylindrical cavity (see collar 10) for releasably holding a torch having a fuel containing cylinder (C) at one end and a flame directing nozzle (T) at an opposite end. With reference to Col. 1, Lines 21- 28, Smootz further teaches that “It is an object of the present invention to provide a torch holder that will firmly and securely support a torch in various positions. It is a further object of the present invention to provide a torch holder which will permit orientation of the torch in a manner which will enable the operator to direct the flame in any desired working position.”

    PNG
    media_image2.png
    536
    1001
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Fleit wherein said container/bottle comprises a torch; said cylindrical cavity receiving a fuel containing cylinder so as to position a flame directing nozzle of said tool torch as desired as taught and/or suggested by Smootz, since such a modification 
Madsen teaches a ball-joint type tool similar to that disclosed by Fleit for releasably holding an item comprising a base including a first portion (20/24/44) and a second portion (18) arranged in a cooperative stacked relationship relative to each other and defining a spherical socket (see 46/48) therebetween, and with said second portion (18) of said base defining an open top (see at least Fig. 1). Madsen further teaches a blind cavity (68).

    PNG
    media_image3.png
    795
    1076
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify Fleit in view of Smootz wherein a base includes a 
Hilstad teaches a ball-joint type tool similar to that disclosed by Fleit and Madsen for releasably holding an item comprising: a manually operable, spring biased assembly (see 24-31) mounted in operable combination with a first (see 17) and a second (see 18) portion of a base and operable in either a locked condition or an unlocked condition, with said spring biased assembly being adapted to apply a first clamping force to the outer spherical surface of a ball-joint (21) when arranged in a locked condition whereby releasably maintaining said ball-joint in a selected and adjusted position relative to said base and for applying a reduced clamping force 

    PNG
    media_image4.png
    687
    510
    media_image4.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify Fleit in view of Smootz and Madsen to incorporate 
Regarding Claims 2 and 3, Fleit in view of Smootz, Madsen, and Hilstad discloses the limitations of the parent claim; Hilstad further teaches wherein said spring biased assembly comprises a first part (see at least Hilstad, 27) attached to the first portion of a base (see Hilstad, 15-17), a second part (see Hilstad, 26) attached to a second portion of said base (see Hilstad, 18), and a biasing mechanism (see Hilstad, 30) for pulling said first and second parts of the spring biased assembly toward each other as along as said spring biased assembly is in the locked condition (see Hilstad, Pg. 1, Line 88 through Pg. 2, Line 4).
Fleit in view of Smootz, Madsen, and Hilstad does not disclose wherein said spring biased assembly comprises first and second manually operable mechanisms, with each operable mechanism of said spring biased assembly including a first part attached to the first portion of said base, a second part attached to the second portion of said base, and a biasing 
Nonetheless, it would have been obvious to one having ordinary skill in the art at the time the invention was made to further modify Fleit in view of Smootz, Madsen, and Hilstad wherein said spring biased assembly comprises first and second manually operable mechanisms, with each operable mechanism of said spring biased assembly including a first part attached to the first portion of said base, a second part attached to the second portion of said base, and a biasing mechanism for pulling said first and second parts of each spring biased assembly toward each other as along as said spring biased assembly is in the locked condition; wherein the first and second manually operable mechanisms of said spring biased assembly are mounted on diametrically opposed sides of the spherical socket, since it has been held that mere duplication of the essential working parts of a device (i.e., said spring biased assembly) involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. DUPLICATION OF PARTS: MPEP 2144.04 (VI-B). Furthermore, with regard to the diametrically opposed positioning of said first and second manually operable mechanisms, it would have been obvious to one having ordinary skill in the art at the time the invention was made to mount said first and second manually operable mechanisms on diametrically opposed sides of the spherical socket, since doing so would provide a symmetrical clamping force on said positioning receptacle (i.e., the ball-joint
Regarding Claims 15-16, Fleit in view of Smootz, Madsen, and Hilstad discloses the claimed limitations as is evident from the discussion of Claims 1-3 above. In the interest of brevity, the parallel claim limitations already discussed above and the obviousness rationale applied for combining the references will not be repeated here.
Regarding Claims 7, 9-11 and 19, Fleit in view of Smootz, Madsen, and Hilstad discloses all of the claim limitations; Madsen further teaching wherein the upper (18) and lower (20/24/44) base members combine to define a closed ended and open-sided passageway which opens to and depends from a top of and along a lengthwise portion of said base (see 21, Fig. 1), with said passageway having a predetermined width generally equal to or slightly greater than the predetermined diameter of a cylindrical object (16) so as to allow for enhanced pivotal movement of a supported object whereby allowing for enhanced movement and positioning of a distal end of said object; wherein said base defines a stop  for limiting pivotal travel of the fuel containing cylinder of said torch (i.e., the edges of said closed ended and open-sided passageway function as a stop limiting pivotal travel of a supported item moved within said passageway).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify Fleit in view of Smootz, Madsen, and Hilstad wherein the upper and lower base members combine to define a closed ended and open-sided passageway which opens to and depends from a top of and along a lengthwise portion of said base, with said passageway having a predetermined width generally equal to or slightly greater than the predetermined diameter of the fuel containing cylinder of said torch so as to allow for enhanced pivotal movement of said torch whereby allowing for enhanced movement and .  
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fleit in view of Smootz, Madsen, and Hilstad as applied to the parent claim above, and further in view of Huffman (US 2,964,201).
Regarding Claim 4, Fleit in view of Smootz, Madsen, and Hilstad discloses the limitations of the parent claim but does not disclose wherein said base further includes one or more magnets for releasably holding a metal device to said base.
Huffman teaches a tool for holding items comprising a base (10) wherein said base further includes one or more magnets (22, 31) for releasably holding a metal device (15, 32) to said base.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify Fleit in view of Smootz, Madsen, and Hilstad wherein said base further includes one or more magnets for releasably holding a metal device to said base as taught and/or suggested by Huffman, since such a modification would provide a tool suitable for readily carrying additional detachable objects such as containers, hand tools, etc. useable or useful in combination with said torch, in a convenient and readily accessible fashion (see Huffman, Col. 1, Lines 15-18).  
Claims 5-6, 13-14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fleit in view of Smootz, Madsen, and Hilstad as applied to the parent claim above, and further in view of Milani (US 2012/0227678 A1).
Regarding Claims 5-6, 13-14 and 18, Fleit in view of Smootz, Madsen, and Hilstad discloses the limitations of the parent claim but does not disclose wherein said base further includes an apparatus for releasably securing said base to a surface; wherein said apparatus for securing said base to the surface includes a suction cup attached to a lower surface of the first base portion.
Milani teaches a ball-joint type tool similar to that disclosed by Fleit wherein a base (20) further includes an apparatus (80) for releasably securing said base to a surface; wherein said apparatus for securing a base to a surface includes a suction cup (see again 80) attached to a lower surface of a first base portion (50).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify Fleit in view of Smootz, Madsen, and Hilstad wherein said apparatus for securing said base to the surface includes a suction cup attached to a lower surface of the first base portion as taught and/or suggested by Milani, since such a modification would provide an easily attachable and easily releasable apparatus for securing said base to a surface thus simplifying the means by which said base is secured to, or released from, a surface.  
Claims 8, 12 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fleit in view of Smootz, Madsen, and Hilstad as applied to the parent claim above, and further in view of Fiely (US 5,787,228).
Regarding Claims 8, 12 and 17, Fleit in view of Smootz, Madsen, and Hilstad discloses the limitations of the parent claim but does not disclose further including a programmable timer mounted to an exterior of said base.
Fiely teaches an articulated heater supported by a ball-joint type tool similar to that disclosed by Fleit, further comprising a programmable timer (see 44; “Timing control is of a conventional design and includes a digital time display 44, and control switches for activating the timer 46, setting the hour, minute and time, 48,50,52. Controls for activating an alarm and for the ten minute defrost time are shown at 54 and 56.”) mounted to an exterior of a base (see 14/30).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify Fleit in view of Smootz, Madsen, and Hilstad to further include a programmable timer mounted to an exterior of said base as taught and/or suggested by Fiely, since a programmable timer would provide a means of alerting the user that a given amount of time has elapsed in order to remind the user of the need to take a given action, or to remind the user to effect some change in the operating status of said tool or torch, or simply to provide an indication of the time of day to the user.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because the references are either in the same field of endeavor or are reasonably pertinent to the particular problem with which the applicant was concerned.  Please see form PTO-892 (Notice of References Cited) attached to, or included with, this Office Action.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE A PEREIRO/             Primary Examiner, Art Unit 3799